                       Case 1:19-cv-00214-AJ Document 21 Filed 02/27/20 Page 1 of 2
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                District ofDistrict
                                             __________     New Hampshire
                                                                    of __________


                        Jennifer Artesi                        )
                             Plaintiff                         )
                                v.                             )      Case No.     19-CV-00214-SM
           DeMoulas Super Markets, Inc., et al.                )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Dennis Labatte                                                                                               .


Date:          02/27/2020                                                               /s/ Brian J.S. Cullen
                                                                                         Attorney’s signature


                                                                                          Brian J.S. Cullen
                                                                                     Printed name and bar number

                                                                                        10 East Pearl Street
                                                                                        Nashua, NH 03060

                                                                                               Address

                                                                                    bcullen@cullencollimore.com
                                                                                            E-mail address

                                                                                          (603) 881-5500
                                                                                          Telephone number

                                                                                          (603) 881-5507
                                                                                             FAX number
                Case 1:19-cv-00214-AJ Document 21 Filed 02/27/20 Page 2 of 2



                                           CERTIFICATE OF SERVICE

I hereby certify that this Appearance was served on the following persons on this date and in the manner
specified herein:

Electronically Served Through ECF:
All Counsel of Record.



Conventionally Served:




         02/27/2020                                                         /s/ Brian J. S. Cullen
Date                                                       Signature
